United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1487
Issued: October 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 30, 2015 appellant filed a timely appeal from a June 11, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective June 11, 2015.
FACTUAL HISTORY
On April 10, 1984 appellant, then a 56-year-old immigration detention officer, filed a
traumatic injury claim alleging that on February 3, 1984 he twisted his right knee and fell down
1

5 U.S.C. § 8101 et seq.

at work. On March 12, 1984 appellant underwent right knee arthroscopic surgery and stopped
work. OWCP accepted his claim for unspecified derangement of right knee and authorized
payment of benefits. Appellant received medical treatment from Dr. Harold B. Markowitz, a
Board-certified orthopedic surgeon.
On November 18, 1985 OWCP granted appellant a schedule award for six percent
permanent impairment of the right lower extremity. The award ran for 17.28 weeks from July 31
to November 28, 1984.
Appellant underwent vocational rehabilitation. On September 29, 1988 he returned to
work as a full-time, modified school bus driver. On January 23, 1990 OWCP reduced
appellant’s wage-loss compensation based on his ability to earn wages in his position as a school
bus driver. Appellant continued to receive partial disability compensation and medical benefits.
In an October 5, 1989 diagnostic report, Dr. Michael B. Brachman, a Board-certified
diagnostic radiologist, observed mild-to-moderate uptake in the patella bilaterally and slight
uptake in the medial tibial plateau. He explained that these findings were most consistent with
degenerative arthritis.
Appellant continued to receive medical treatment from Dr. Markowitz, who stated, in an
October 12, 1989 report, that appellant complained of stiffness and pain in his right knee and
intermittent pain in his left knee. Dr. Markowitz noted that an October 5, 1989 bone scan
revealed findings most consistent with degenerative arthritis. Upon examination, he observed
marked pain to patellofemoral compression of the right knee and marked pain to palpation along
the anterior aspect of the right knee. Full motion was present. Dr. Markowitz opined that
appellant had symptoms and findings which were consistent with degenerative arthritis in the
right knee.
In an October 13, 2010 report, Dr. Markowitz documented appellant’s complaints of
intermittent pain and swelling in his right knee. He noted that appellant had complaints in his
right knee following a work-related injury. Upon examination of appellant’s knees,
Dr. Markowitz observed slight swelling present in his right knee and pain to palpation along the
medial and lateral joint lines on the right, with slight patellofemoral crepitus on motion of his
right knee. Patellar subluxation and McMurray’s tests were normal. Dr. Markowitz reported
that x-rays taken that day demonstrated moderate degenerative osteoarthritic changes in the right
knee. He diagnosed degenerative osteoarthritis of the right knee. Dr. Markowitz concluded that
appellant had no need for further medical treatment.
The record does not contain any medical records from October 19, 2010 to June 30, 2014.
On May 1, 2014 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. Ghol Bahram Ha’Eri, a Board-certified orthopedic
surgeon, for a second-opinion examination to determine whether appellant continued to suffer
residuals of the February 3, 1984 work injury. In a June 30, 2014 report, Dr. Ha’Eri discussed
the SOAF and appellant’s history. He noted that appellant’s condition was accepted for internal
derangement of the right knee. Dr. Ha’Eri related appellant’s complaints of right knee and
elbow pain. Upon examination of the knees, he observed no swelling or effusion and no

2

deformity. Dr. Ha’Eri reported that palpation revealed tenderness, which was mild on the left
and moderate on the right. He found that right knee examination demonstrated mild tenderness
over the medial aspect. Range of motion was normal. Dr. Ha’Eri diagnosed bilateral knee
osteoarthritis. He opined that appellant did not have any continuing residuals of the February 3,
1984 employment injury. Dr. Ha’Eri noted that the March 12, 1984 right knee surgery revealed
that appellant had been in the early stage of degenerative arthritis of his knee. He explained that
the February 3, 1984 employment injury resulted in the temporary aggravation of appellant’s
preexisting mild degenerative condition of the right knee. Dr. Ha’Eri opined that the temporary
aggravation ceased after the March 12, 1984 surgery and that subsequent changes to appellant’s
right knee were related to the normal progression of the preexisting underlying disease. He
reported that appellant’s current knee condition of degenerative arthritis was not medically
connected to the February 3, 1984 employment injury.
On April 16, 2015 OWCP proposed to terminate appellant’s compensation and medical
benefits based on Dr. Ha’Eri’s June 30, 2014 second opinion report, which found that appellant’s
February 3, 1984 employment injury had resolved. Appellant was advised that he had 30 days to
submit additional evidence or argument if he disagreed with the notice of proposed termination.
No evidence was received.
By decision dated June 11, 2015, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits effective June 11, 2015.
LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.2 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.3 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.5 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.6

2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
6

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., Docket No. 08-1822
(issued August 5, 2009).

3

ANALYSIS
OWCP accepted that on February 3, 1984 appellant sustained a right knee injury in the
performance of duty. Appellant’s claim was accepted for unspecified derangement of the right
knee. By decision dated June 11, 2015, OWCP terminated appellant’s compensation benefits. It
found that the weight of the evidence rested with the opinion of Dr. Ha’Eri, an OWCP referral
physician, who concluded that appellant no longer had any residuals causally related to the
February 3, 1984 employment injury.
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits. In his June 30, 2014 report, Dr. Ha’Eri reviewed appellant’s
history of injury, medical treatment, and the SOAF. He noted that at the time of the 1984
surgery chondromalacia of the patella and medial femoral condyle were reported. Dr. Ha’Eri
explained that the February 3, 1984 employment injury resulted in the temporary aggravation of
appellant’s preexisting mild degenerative condition of the right knee. He opined that the
temporary aggravation ceased after the March 12, 1984 surgery and that subsequent changes to
appellant’s right knee were related to the normal progression of the preexisting underlying
disease. Dr. Ha’Eri concluded that appellant’s current condition of degenerative arthritis was
unrelated to his February 3, 1984 employment injury.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts of the
case, the medical history, the care of analysis manifested, and the medical rationale expressed in
support of stated conclusions.7 In this case, Dr. Ha’Eri fully discussed the history of injury and
provided findings on examination. He explained that appellant’s accepted knee condition had
ceased and that his current degenerative knee condition was not related to the February 3, 1984
employment injury. The medical record supported that appellant was diagnosed with
degenerative arthritis as early as October 5, 1989 and there is no medical evidence to establish
that his degenerative condition was related to his employment. The Board finds that
Dr. Ha’Eri’s opinion is detailed, well rationalized and based upon a complete and accurate
history. Dr. Ha’Eri provided medical rationale for his opinion that appellant’s accepted right
knee condition had resolved and that his current condition of degenerative arthritis was not
related to the February 3, 1984 injury.
The Board finds that Dr. Ha’Eri’s opinion constitutes the weight of the medical evidence
and is sufficiently rationalized to establish that appellant’s February 3, 1984 employment injury
had resolved.8 There is no other medical evidence contemporaneous with the termination of
appellant’s benefits which supports that he has any continuing residuals related of his accepted
condition. OWCP, therefore, met its burden of proof to terminate appellant’s entitlement to
compensation and medical benefits effective June 11, 2015.
Appellant had received a loss of wage-earning capacity determination on April 2, 2001.
The Board has held that once a loss of wage-earning capacity is determined, it remains in place
7

See K.W., 59 ECAB 271 (2007); Ann C. Leanza, 48 ECAB 115 (1996).

8

See R.T., Docket No. 15-907 (issued August 18, 2015).

4

unless modified.9 A modification of such a determination is not warranted unless there is a
material change in the nature and extent of the employment-related condition, the employee has
been retrained or otherwise vocationally rehabilitated, or the original determination was in fact
erroneous.10 In certain situations, however, if the medical evidence is sufficient to meet
OWCP’s burden of proof to terminate benefits, the same evidence may also negate a loss of
wage-earning capacity such that a separate evaluation of the existing wage-earning capacity
determination is unnecessary.11 OWCP’s burden to demonstrate no further disability is
effectively the same, irrespective of whether there is an existing determination in place finding
loss of earning capacity.12 In this case, as the Board finds that OWCP properly terminated
benefits, no further analysis on the modification of the wage-earning capacity is necessary.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective June 11, 2015.

9

A wage-earning capacity determination remains in effect until it is properly modified. See Katherine T. Kreger,
55 ECAB 633 (2004); see P.Y., Docket No. 09-2293 (issued September 1, 2010) and A.P., Docket No. 08-1822
(issued August 5, 2009).
10

George W. Coleman, 38 ECAB 782 (1987); Ernest Donelson, Sr., 35 ECAB 503 (1984).

11

A.P., supra note 9.

12

Id.

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

